[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 555 
This is an action to quiet title. The case was submitted to the trial court upon an agreed statement of facts. Judgment was rendered in favor of plaintiff based upon full and complete findings made by the court. Appellants moved for a new trial upon a bill of exceptions, in which the only exceptions, or alleged errors, presented consist of some ten specifications of the insufficiency of the evidence to justify or sustain the findings. The appeal is from an order denying that motion.
Plaintiff claims title to the real estate in dispute as executor of William Y. Earle, deceased, to whom it was conveyed for a valuable consideration by Elizabeth E. Bryant, by deed dated November 24, 1886. He entered immediately into possession thereof, improved the property by building a house and making other improvements, paid all taxes levied and assessed against the property, and his occupation and possession thereof were open, continuous and exclusive, until he died on October 22, 1905. Since that time possession has been held and all taxes thereon paid by plaintiff in the same manner. Defendants' predecessor in title was William Bryant, who, in his lifetime, was the husband of said Elizabeth E Bryant. Bryant settled upon said premises with his family in the year 1875, and continued to reside thereon until his death on December 22, 1882. In 1877 he made application to the United States land office to enter a pre-emption claim upon a government fraction which included the land in controversy. His application was rejected, but after successive appeals to the commissioner of the general land office and *Page 556 
the Secretary of the Interior, his application was directed to be received by an order dated on February 27, 1885. Elizabeth E. Bryant, who had been appointed administratrix of the estate of William Bryant, deceased, in January, 1884, thereafter, on the twenty-third day of March, 1885, entered the property as a pre-emption claim, and on January 12, 1889 the patent thereto issued in her name. The land was returned by said Elizabeth E. Bryant as a part of the estate of William Bryant, in the inventory and appraisement of said estate filed by her as administratrix, the said property being declared to be community in character. On October 11, 1884, a final account and petition for distribution was filed in said estate wherein distribution of said property to the heirs at law of William Bryant was prayed for. No decree of distribution was made and nothing further done in said administration. The petition, signed in the name of Elizabeth E. Bryant, by her attorney, enumerates all the defendants, except Timothy Judson and J. E. Hartell, as heirs at law of William Bryant, deceased, and declares them all to be adults, except Amanda M. Bryant, whose age is given at sixteen years. Knowledge on the part of William Y. Earle of the interest of the estate in the property mentioned, at the time he purchased, is admitted; and it is also stipulated that all of the defendants have lived in the county of Los Angeles near where said property is situated with knowledge of said conveyance since it was made, and have never made any claim to the premises until this action was commenced, May 13, 1907.
Accepting the view that the title to the land which Elizabeth E. Bryant obtained from the government created a trust for the benefit of the estate of William Bryant, deceased, under the provisions of section 2269 of the Revised Statutes of the United States as that section then stood, she did not hold the title as administratrix, but under a trust created by the statute. This being the case, the effect of her deed to William Y. Earle was to vest the legal title to the property in him. Her interest therein passed by the deed, and the trust which arose in favor of the other heirs of William Bryant was one created by operation of law and therefore a constructive one. *Page 557 
The cases cited by appellants to support their contention that the statute of limitation will not begin to run in favor of a trustee against parties claiming to be the beneficiaries of a trust, until there is a repudiation of the trust, relate to voluntary, continuing or express trusts, and not to those which are involuntary or constructive.
In the case of the trustee of an involuntary or constructive trust the statute of limitations commences to run as soon as that trust relation is created by devolution of the title of the trust property on him. No disaffirmance of the trust on his part is necessary to set the statute in motion. (Norton v. Bassett, 154 Cal. 411, 418, [97 P. 894].) The pendency of the administration for more than twenty years could not be said to toll the statute, as defendants were entitled to the possession of the real estate after the time for presentation of claims had passed, unless a sale of the property to pay debts or expenses of administration was necessary (Code Civ. Proc., sec. 1453); and appellants might have brought an action to quiet title at any time had they desired to do so. (Code Civ. Proc., secs. 1452 and 1581.) Title by adverse possession under color of title was clearly established by plaintiff. That is sufficient title to sustain the judgment of the court in plaintiff's favor.
Where a case is submitted upon an agreed statement covering all the facts of the case, no findings of fact are necessary. (Gregory v. Gregory, 102 Cal. 50, [36 P. 364].) The questions of law presented by appellants' brief relate to the conclusions of law of the court drawn from the statement of facts, rather than to any inferences of fact contained in the findings. A new trial could not effectively correct the errors complained of. (See Swift v. Occidental Min. Co., 141 Cal. 166, [74 P. 700].) The questions, however, have been considered upon their merits, independent of the method of presenting them.
Order affirmed.
Allen, P. J., and Shaw, J., concurred. *Page 558